In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to appear or answer except for an undated letter from the respondent to the court, received January 10, 1984, wherein he tendered a purported resignation. (Thereafter respondent was notified that his “resignation” failed to comply with the requirements of section 691.9 of the rules of this court [22 NYCRR].) 11 The respondent was admitted to practice by this court on December 20, 1950. By order of this court dated March 25, 1983 (92 AD2d 925), the respondent was suspended from the practice of law commencing February 18, 1983, the date this court received notice of his conviction of petit larceny, a class A misdemeanor. The charges, generally stated, are that respondent was convicted of the afore-mentioned crime; converted escrow funds to his own use in three different matters, said funds totaling more than $18,000; neglected an estate matter entrusted to him; failed to comply with this court’s order of suspension; failed to comply with a judicial subpoena duces tecum; attempted to obstruct petitioner Grievance Committee in its investigation; failed to cooperate with the petitioner Grievance Committee and with the Nassau County Bar Association Grievance Committee in their respective investigations of complaints. 11 The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Mangano, Gibbons and Thompson, JJ., concur.